

114 HR 5734 IH: Veterans Transplant Coverage Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5734IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Carter of Texas (for himself, Mr. Ruppersberger, Mr. Jones, Mr. Williams, Mr. Neugebauer, Mr. Rooney of Florida, Ms. Kaptur, Mr. Ryan of Ohio, Mr. Hurd of Texas, Mr. Farenthold, Mr. Calvert, Mr. Joyce, Mr. Olson, Mr. Poe of Texas, Mr. Rouzer, Mr. Young of Iowa, Mr. Cuellar, Mr. Aderholt, Mr. Cook, Mr. Gibson, Mr. Webster of Florida, Mr. Crenshaw, Mr. Franks of Arizona, Mr. Jody B. Hice of Georgia, Mr. Thornberry, Ms. Stefanik, Mr. King of Iowa, Mr. Lamborn, Mr. Coffman, Mr. Zinke, Mr. Amodei, Mr. Bishop of Georgia, Mrs. Ellmers of North Carolina, Mrs. Black, Mr. Sensenbrenner, Mr. Young of Alaska, Mr. Culberson, Mr. Long, Ms. Granger, Mr. Marino, Mr. Forbes, Mr. Sam Johnson of Texas, Mr. Yoho, Mr. LaMalfa, Mr. Womack, Mr. Flores, Mr. Hanna, Mr. Kilmer, Mr. Gohmert, Mr. Smith of Texas, Mr. Cole, Mr. Diaz-Balart, Mr. Harris, Mr. DesJarlais, Mr. McCaul, Mr. Babin, Mr. Garrett, Mr. MacArthur, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 for an operation on a live donor for purposes of conducting a transplant
			 procedure for a veteran, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Transplant Coverage Act of 2016. 2.Authorization to provide for operations on live donors for purposes of conducting transplant procedures for veterans (a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1788.Transplant procedures with live donors and related services
 (a)In generalIn a case in which a veteran is eligible for a transplant procedure from the Department, the Secretary may provide for an operation on a live donor to carry out such procedure for such veteran, notwithstanding that the live donor may not be eligible for health care from the Department.
 (b)Other servicesThe Secretary shall furnish to a live donor any care or services before and after conducting the transplant procedure under subsection (a) that may be required in connection with such procedure.
 (c)Use of Department or non-Department facilitiesThe Secretary may provide for the operation described in subsection (a) on a live donor and furnish to the live donor the care and services described in subsection (b) at a facility of the Department or at a non-Department facility pursuant to an agreement entered into by the Secretary under section 1703 or 8153 of this title, section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note), or any other authority of the Secretary to furnish care at non-Department facilities. The live donor shall be deemed to be an individual eligible for hospital care and medical services at a non-Department facility pursuant to such an agreement solely for the purposes of receiving such operation, care, and services at the non-Department facility..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1787 the following new item:
				
					
						1788. Transplant procedures with live donors and related services..
			